This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-0805

                                    State of Minnesota,
                                       Respondent,

                                            vs.

                                  Charles Micheal Serna,
                                        Appellant.

                                   Filed May 16, 2016
                                        Affirmed
                                    Connolly, Judge

                             Chippewa County District Court
                                 File No. 12-CR-14-304


Lori Swanson, Attorney General, Michael Everson, Assistant Attorney General, St. Paul,
Minnesota; and

David Gilbertson, Chippewa County Attorney, Montevideo, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Suzanne M. Senecal-Hill,
Assistant Public Defender, St. Paul, Minnesota (for appellant)


         Considered and decided by Reilly, Presiding Judge; Connolly, Judge; and Stauber,

Judge.
                          UNPUBLISHED OPINION

CONNOLLY, Judge

       Appellant challenges his convictions of second-degree and third-degree controlled

substance crimes, arguing that the district court erred in denying his motion to suppress the

evidence and that the evidence was insufficient to sustain his convictions. Because we see

no error in the denial of the motion to suppress and sufficient evidence sustains appellant’s

convictions, we affirm.

                                          FACTS

       At about 2:00 a.m. on June 2, 2014, an officer on patrol noticed an unoccupied car

in a parking lot, directly in front of the entrance to a convenience store, with the driver’s

door open and the keys in the ignition. The officer drove into the lot and saw appellant,

for whom the officer knew a felony warrant had been issued, inside the store buying some

pizza. As the officer entered, appellant took his belongings to a bathroom at the back of

the store and locked himself in. The officer verified appellant’s identity by showing

appellant’s photograph to a store employee and summoned another officer for assistance.

       The officer then walked to the bathroom, knocked, and said he was a police officer

with a warrant for appellant’s arrest. Appellant denied that he was the person named on

the warrant. After appellant had been in the bathroom about five minutes, the other officer

arrived; the two officers unlocked the door and found appellant, fully dressed and eating

his pizza. They arrested him.

       When they checked the registration on the car in front of the store’s door, they found

it belonged to a person whom appellant identified as his fiancée. Appellant denied driving


                                             2
the car to the store and said he had walked there. No other customers were in or near the

store.

         The employee asked the officers to have the car removed, so they called a tow truck.

One officer, in accord with police department policy requiring that items in a vehicle with

a value of $50 or more be inventoried, conducted a limited inventory search of the car. He

found: (1) keys in the ignition; (2) a book bag containing a butane torch and several unused

glass pipes on the front passenger seat near the driver; and (3) a camera case containing

several baggies of what appeared to be methamphetamine and several glass pipes with what

appeared to be methamphetamine residue on the floor. Based on what had been found

during the inventory search, the officer decided to obtain a search warrant. A tow truck

arrived and transported the car to a secure facility.

         The officers, having received a warrant, searched the car again; a third officer also

participated in the search. In addition to documents identifying appellant, they found: (1) a

small tool kit with appellant’s last name on it; (2) a digital scale of the type commonly used

to measure drugs; (3) tweezers; (4) empty plastic baggies; (5) knives; (6) a sock containing

individually wrapped pipes; (7) four baggies containing crystal methamphetamine; (8) a

baggie with six Clonazepam pills; (9) several syringes; and (10) an ice-cream pail

containing a white, crystal-like substance that appeared to be a cutting agent.

         Appellant was charged with six counts of controlled-substance crime. His motion

to suppress the evidence of the drugs found in the car was denied. Evidence presented at

trial included testimony from the store employee and the three officers as well as a BCA

lab report stating that the mixture containing methamphetamine found in the car weighed


                                               3
3.042 plus-or-minus .008 grams. The jury found appellant guilty on all six counts, and he

was sentenced to the presumptive 78 months in prison on his conviction of second-degree

controlled substance crime.

          He challenges his convictions, arguing that the district court erred in not suppressing

the evidence and that the evidence was not sufficient to sustain his convictions.

                                         DECISION

1.        Denial of Motion to Suppress Evidence

          “When reviewing a district court’s pretrial order on a motion to suppress evidence,

we review the district court’s factual findings under a clearly erroneous standard and the

district court’s legal determination de novo.” State v. Gauster, 752 N.W.2d 496, 502

(Minn. 2008) (quotation omitted).

          Appellant argues that there was no basis for the inventory search of the car, the

search warrant, or the second search because impounding his car violated his Fourth

Amendment right to be free from unreasonable searches and seizures. Thus, the question

becomes whether the impoundment of appellant’s vehicle violated his Fourth Amendment

rights.

          In an impoundment case, “the real question . . . is whether the impoundment was

reasonable under the Fourth Amendment. An impoundment is reasonable if the state’s

interest in impounding outweighs the individual’s Fourth Amendment right to be free of

unreasonable searches and seizures.” State v. Rohde, 852 N.W.2d 260, 264 (Minn. 2014)

(emphasis and quotation omitted).          “[A]n inventory search conducted pursuant to a

standard police procedure prior to lawfully impounding an automobile [is] not


                                                 4
unconstitutional under the Fourth Amendment.” Gauster, 752 N.W.2d at 502 (quotation

omitted).

       The issue then becomes whether the impoundment of appellant’s car was lawfully

impounded. “When the driver is arrested . . . the police have a reason to take responsibility

for the vehicle.” Rohde, 852 N.W.2d at 266 (citing Gauster, 752 N.W.2d at 507).

Moreover, “the impoundment and towing statutes . . . authorize impoundment for

safekeeping when the person in control of the vehicle is taken into custody.” Gauste, 752
N.W.2d at 506 (citing Minn. Stat. § 169.041, subd. 4(12); Minn. Stat. § 168B.04, subd. 2).

Appellant was taken into custody; impoundment of his vehicle for safekeeping was

therefore authorized by statute and did not violate his Fourth Amendment rights.

       Appellant argues that the police impounded his vehicle not because he was taken

into custody but because the store employee asked them do so and maintains that the

employee himself should have had the vehicle towed if he wanted it removed from the

store’s parking lot. But it was the police, not the employee, who were responsible for

appellant not being able to drive his vehicle away from the lot, and the police who had

access to a secure facility for the safekeeping of the car. There is no mention of any sign

in the parking lot telling drivers that cars left there would be towed. It was 2:45 a.m., and

there was no one present to take responsibility for appellant’s vehicle. “[T]he Supreme

Court [has] concluded that in such a case [where the driver has been arrested before the

vehicle is impounded] the police should not have to take time to determine how the arrestee

wants to dispose of his vehicle.” Id. at 507 (citing Colorado v. Bertine, 479 U.S. 367, 368,

107 S. Ct. 738, 739 (1987)). Appellant’s arrest put responsibility for his vehicle on the


                                             5
police; that responsibility outweighed appellant’s Fourth Amendment right to be free from

unreasonable searches and seizures. See Rohde, 852 N.W.2d at 266, Gauster, 752 N.W.2d

at 507.

          Appellant also argues that the impoundment was unlawful because the vehicle was

on private property, but offers no support for the view that the police had no responsibility

for his vehicle because it was in the store’s parking lot. Moreover, the officer testified that

he saw the vehicle “parked directly in front of the [store’s] main entrance doors with the

driver’s side door swung wide open” and realized that the vehicle “was obstructing and

was going to be a hindrance to individuals who were coming to [the store.]” The fact that

the vehicle was in a private parking lot rather than on a public street does not affect the

officers’ right to impound it after arresting the driver.

2.        Sufficiency of the evidence

          “Where there is a challenge to the sufficiency of the evidence, our review on appeal

is limited to a painstaking analysis of the record to determine whether the evidence, when

viewed in a light most favorable to the conviction, was sufficient to permit the jurors to

reach the verdict which they did.” State v. Webb, 440 N.W.2d 426, 430 (Minn. 1989).

          Appellant argues that the evidence was insufficient because the BCA drug analyst’s

report did not indicate whether the weight of the four plastic baggies in which the mixture

containing methamphetamine was found was considered. But the report said that the

amount of the mixture containing methamphetamine was 3.042 plus-or-minus .008 grams,

i.e. between 3.05 and 3.034 grams, and that “the uncertainty of the reported weight is

expressed at the 95% confidence level.” Clearly the jury believed that the amount found


                                               6
was equal to or greater than the 3.000 grams needed for conviction of second-degree and

third-degree controlled substance crimes. The evidence of the report, viewed in the light

most favorable to the conviction, was sufficient to allow the jurors to reach their verdict.

See id.

          Affirmed.




                                             7